Citation Nr: 9935764	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-06 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a gastrointestinal 
disorder, to include dysentery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from March 1969 to October 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  In a June 1995 decision, the RO denied entitlement to 
service connection for a gastrointestinal disorder to include 
dysentery on a new and material basis.  The veteran was 
provided notice of his procedural and appellate rights in 
June 1995; however a notice of disagreement was not received 
within the subsequent one-year period.

2.  No new evidence pertaining to treatment of the veteran 
has been submitted since the RO's June 1995 decision.


CONCLUSIONS OF LAW

1.  The RO's June 1995 decision denying service connection 
for a gastrointestinal disorder, to include dysentery is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 3.104 
(1999).

2.  New and material evidence has not been submitted since 
the RO's June 1995 decision, thus, the claim for service 
connection for a gastrointestinal disorder to include 
dysentery is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active service from March 1969 to October 
1970.  Following his discharge from service, the veteran 
filed a claim for service connection for chronic 
diarrhea/dysentery.  In a December 1983 rating decision, the 
RO denied the veteran's claim for service connection.  The 
veteran appealed this determination.  In a June 1985 Board 
decision, the RO's December 1983 decision was affirmed.  

Since the June 1985 Board decision, the veteran and his 
representative have continuously tried to reopen the case on 
a new and material basis, beginning in January 1986 and 
continuing through the present.  Multiple Board decisions 
dated June 1987, July 1989, and February 1992 have all denied 
entitlement to service connection for a gastrointestinal 
disorder to include dysentery on a new and material basis.  
The veteran timely appealed the Board's February 1992 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  The 
Court, in a July 1994 decision, affirmed the Board's February 
1992 decision denying service connection on a new and 
material basis.

In April 1995, the veteran again requested that his claim for 
service connection for a gastrointestinal disorder to include 
dysentery be reopened on a new and material basis.  In a June 
1995 rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a gastrointestinal disorder to include 
dysentery.  In June 1995, the veteran was notified of this 
decision and of his procedural and appellate rights.  The 
veteran did not initiate an appeal.  The RO's June 1995 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
3.104 (1999).

In March 1997, the veteran and his representative requested 
that the RO reopen the claim of service connection.  In an 
October 1997 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a gastrointestinal disorder 
including dysentery.  Thereafter, correspondence was received 
from the veteran's representative which served as a notice of 
disagreement.  In a March 1998 rating decision, the RO again 
confirmed that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
gastrointestinal disorder including dysentery.  A statement 
of the case was sent to the veteran in April 1998.  The 
veteran perfected his appeal in May 1998 and was afforded a 
personal hearing at the RO.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  According to the Court, an RO decision 
refusing, because of a lack of new and material evidence, to 
reopen a previously and finally disallowed claim, after 
having considered newly presented evidence, is another 
"disallowance" of a claim (the claim to reopen) because that 
claim is not being "allowed."  Accordingly, the Court held 
that sections 5108, 7104(b), and 7105(c) require that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999).

In regard to the term "new and material," the Court has 
stated that "new" evidence means more than evidence which was 
not previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In order for evidence to 
be "material," in Colvin the Court stated that "there must 
be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  

In Evans, the Court expounded upon the "two-step analysis" 
which must be conducted under 38 U.S.C.A. § 5108 (West 1991) 
as set forth in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991) in order to determine if new and material evidence has 
been submitted.  First, the Court in Evans stated that it 
must be determined whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material when "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In this case, the Board notes that the last final 
disallowance of record was the RO's June 1995 decision.  
Second, if the evidence is new and material, the Board must 
reopen the claim and review all the evidence of record to 
determine the outcome of the claim on the merits.  The first 
step involves three questions: (1) Is the newly presented 
evidence "new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand? (3) If it is new and probative, then, in 
light of all of the evidence of record, is there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed?

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
issued directives to be followed in new and material evidence 
cases.  Specifically, it was stated in Hodge that the test 
created by the Court in Colvin was more restrictive than 
required by 38 C.F.R. § 3.156(a).  The Colvin test, as noted 
above, requires that, in order to reopen a previously denied 
claim, "there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin at 174.  
Whereas 38 C.F.R. § 3.156(a) requires that, to reopen a 
claim, evidence submitted must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  In Colvin, the United States Court of Appeals 
for the Federal Circuit stated that the Court "impermissibly 
replaced the agency's judgment with its own" and "imposed 
on veterans a requirement inconsistent with the general 
character of the underlying statutory scheme for awarding 
veterans' benefits."  Colvin was therefore specifically 
overruled by the U.S. Court of Appeals for the Federal 
Circuit in Hodge.  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The United States Court of Appeals 
for the Federal Circuit in Hodge agreed with the Court that 
not every piece of new evidence is "material," but 
expressed concern that some new evidence might well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
even where it will not eventually convince the Board to alter 
the prior final rating decision.  The United States Court of 
Appeals for the Federal Circuit in Hodge further emphasized 
the need for a complete and accurate record.  

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) (1999) be followed as 
opposed to the Court's interpretation in Colvin.  Inasmuch as 
the definition of "new" was not addressed by the United 
States Court of Appeals for the Federal Circuit, it appears 
that guidance in that regard provided by the Court is 
consistent with the controlling regulation.  However, the RO 
and the Board should no longer require that new evidence 
create a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome to reopen the claim.  Rather, the RO 
and the Board should only require that new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim.  

A review of the evidence submitted by the veteran since the 
final June 1995 rating decision shows that the veteran only 
submitted evidence and argument duplicative of that which was 
of record at the time of the June 1995 decision.  The only 
evidence that the veteran submitted which was not previously 
of record is an April 1991 medical record of another 
servicemember who apparently served in the Persian Gulf War.  
The Board is unclear how the veteran obtained this record, 
but, nevertheless, as it is not his own medical evidence and 
does not pertain to him whatsoever, it is clearly irrelevant 
and cannot even be considered "new" evidence of treatment 
of the veteran as it belongs to another individual who served 
many years after the veteran was discharged from service and 
unrelated thereto.  

In this case, the Board notes that the RO considered the 
veteran's claim to reopen under the standard used in Colvin 
instead of the standard set forth in Hodge; however, since 
there has been no new evidence pertaining to the veteran 
whatsoever added to the record since the June 1995 decision, 
the veteran's claim has not been prejudiced in this regard.  

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well-grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  In this case, the Board has determined that 
the under the first step, the veteran's claim may not be 
reopened.  As such, the second two steps are not reached.  


ORDER

The appeal is denied.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

